Exhibit 10.2

 

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

Execution Version

 

First Amendment to License Agreement

between

Dermira, Inc.
275 Middlefield Road, Suite 150
Menlo Park, California 94025
United States of America
(“Dermira”)

and

F. Hoffmann-La Roche Ltd
Grenzacherstrasse 124
4070 Basel
Switzerland
(“Roche Basel”)

and

Genentech, Inc.
1 DNA Way
South San Francisco
CA 94080
United States of America
(“Roche US”)

(hereinafter, Roche Basel and Roche US together referred to as “Roche”)

Whereas, Roche and Dermira entered into a certain license agreement effective
September 14, 2017 (the “License Agreement”) under which Roche granted Dermira
certain rights with respect to the Product, subject to certain other rights
retained by Roche, including in the Roche Retained Field; and

Whereas, subject to Section 6.1.5 of the License Agreement and effective
December 1, 2017, the Parties entered into that certain Supply and quality
Agreement for lebrikizumab drug substance, drug product (unfinished and
finished) and placebo (unfinished and finished) (the “Roche-Dermira Supply
Agreement”); and

Whereas, on or about June 11, 2018, the Roche Reversion occurred as a result of
Roche relinquishing certain of its retained rights in accordance with Section
2.6.3 of the License Agreement; and

 



--------------------------------------------------------------------------------

2

Whereas, Roche has validly given (i) the Drug Product Transfer Notice under
Section 6.2.2 of the License Agreement on January 8, 2018, as well as (ii) the
Drug Substance Transfer Notice under Section 6.2.1 of the License Agreement on
November 23, 2018, which the Parties wish to supplement hereby; and

Whereas, the Parties desire to amend the License Agreement, in accordance with
Section 21.11 (Amendments) thereof, in certain respects, including to create a
governance structure for technology transfer, to provide for a present
manufacturing license, to agree to modify certain provisions of the
Roche-Dermira Supply Agreement and to modify certain of Dermira’s payment
obligations to Roche in order to support Dermira in advancing the development of
the Product to the market.

Now therefore, in consideration of the mutual covenants and promises contained
in this First Amendment and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the Parties hereto, intending
to be legally bound, do hereby agree as follows:

1

General

 

1.1

This First Amendment to the License Agreement (the “First Amendment”) shall be
effective February 26, 2019 (the “First Amendment Effective Date”).

 

1.2

Each capitalized term used herein and not defined in this First Amendment shall
have the meaning set forth in the License Agreement.

 

1.3

The License Agreement, along with this First Amendment, constitutes the entire
agreement between the parties with respect to the subject matter thereof.

 

1.4

All terms of the License Agreement not varied by this First Amendment shall
remain in full force and effect.

 

1.5

References in this First Amendment to articles, sections, appendixes or
schedules are to articles, sections, appendixes or schedules (as the case may
be) of the License Agreement unless otherwise specified.

 

2

Technology Transfer

 

2.1

General.  

Except as expressly set forth in this First Amendment, Section 6.2.1 (Drug
Substance) of the Agreement shall remain in full force and effect.  The Parties
agree to the following amendments and supplemental provisions.

 

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

 

--------------------------------------------------------------------------------

3

 

2.2

Governance.

 

2.2.1.

Teams and Responsibilities.  

To oversee all aspects of the Technology Transfer for the Manufacture of Drug
Substance, the Parties shall establish a Technology Transfer Team (“TT Team”)
and a plan for such technology transfer (“Technology Transfer Project Plan”).

The roles and responsibilities of the Parties for the Technology Transfer are
described on Appendix 1 of this First Amendment; provided that, notwithstanding
any provision therein to the contrary, the TT Team shall determine any major
changes to the Technology Transfer Project Plan. A Dermira representative shall
be the chairperson of the TT Team.  

 

2.3

Drug Substance Technology Transfer:

 

2.3.1.

The Drug Substance Transfer Notice provided under Section 6.2.1 of the License
Agreement on November 23, 2018 is hereby deemed to be supplemented to include
the following CMOs: [*****] and [*****].

 

2.3.2.

In case (i) Dermira (in consultation with Roche) provides a [*****] plan for the
Drug Substance Technology Transfer to an approved CMO and such plan will provide
[*****] with regard to [*****] (including [*****] and [*****]) and (ii) such
plan has been [*****], the Parties intend to negotiate another amendment to the
License Agreement, under which [*****] and associated with the Drug Substance
Technology Transfer, [*****] the terms stipulated in this First Amendment under
Section 5.2.

3

Manufacturing Rights

 

3.1

License Grant.

Clause (a) of Section 2.1.2 (Manufacturing Rights) is hereby deleted in its
entirety and replaced with the following:

“(a) hereby grants to Dermira a co-exclusive license under the Roche Patent
Rights and all Roche Know-How that is disclosed by Roche to Dermira under this
Agreement to make, have made, and Manufacture the Compound, Dermira Modified
Compounds, Joint Modified Compounds and Products as conducted by Dermira in the
Field in the Territory in accordance with this Agreement, and”.

4

Supply-Related Matters

 

4.1

Existing Drug Substance.

Section 6.1.3 (Supply of Drug Substance) shall be modified to add the following
paragraphs after the existing (unnumbered) paragraph (which, for clarity, shall
remain):

“Notwithstanding the immediately foregoing paragraph and commencing with the
First Amendment Effective Date, Roche shall supply to Dermira, as and when

 

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

 

--------------------------------------------------------------------------------

4

ordered by Dermira, all Drug Substance described in Appendix 2 of this First
Amendment (such Drug Substance, the “Existing Drug Substance”) which Roche shall
make [*****] efforts to retain and maintain solely for supply to Dermira
pursuant to the Roche-Dermira Supply Agreement. [*****]. The Existing Drug
Substance shall not be invoiced under Article 15 of the Roche-Dermira Supply
Agreement nor under any other provision or agreement, but [*****] shall bear
[*****] other related costs (e.g., [*****]) to the extent required thereunder.

 

4.2

Supply of Drug Substance, Finished Drug Product, and Unfinished Drug Product.

Promptly after the First Amendment Effective Date, the Parties shall amend the
Roche-Dermira Supply Agreement in the following regard:

 

-

The following new Section 6.7 shall be added to Article 6 of the Roche-Dermira
Supply Agreement: “Roche shall have no obligation to supply to Dermira DRUG
SUBSTANCE, FINISHED DRUG PRODUCT and UNFINISHED DRUG PRODUCT after the Transfer
Completion Date.”

 

-

Section 29.1 of the Roche-Dermira Supply Agreement shall be deleted and replaced
with the following: “This Agreement shall be in effect from the EFFECTIVE DATE
and shall continue in effect until the earlier of (i) terminated in accordance
with Section 29.2, (ii) the Transfer Completion Date, or (iii) termination (but
not expiration) of the LICENSE AGREEMENT, whichever occurs first (the “TERM”).
For clarity, expiration of the LICENSE AGREEMENT shall not cause this Agreement
to expire or terminate.”

5

Payments

 

5.1

Milestone Payments.

In the table within Section 9.2 (Development Event Payments), the following
changes will be made:

 

5.1.1.

For the third Development Event (i.e., “Initiation of first Phase III Study*”),
the corresponding payment will be deleted and replaced with: “20”; (for clarity,
replacing a payment of US$ 40 million with a payment of US$ 20 million); and

 

5.1.2.

The fourth Development Event (i.e., “Submission of first BLA for the US”) and
the corresponding payment (i.e., US$ 30 million) will be deleted entirely.

 

5.2

Royalties.

Section 9.4.2 (Royalty Rates for Product outside the Roche Retained Field) will
be deleted entirely and replaced by the following:

The following royalty rates shall apply to the respective tiers of aggregate
Calendar Year Net Sales of the Product in the Territory, on an incremental
basis, as follows:



 

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

 

--------------------------------------------------------------------------------

5

Tier of Calendar Year

Net Sales in million US$

Percent (%) of Net Sales

0 – [*****]

[*****]

> [*****] – [*****]

[*****]

> [*****] – [*****]

[*****]

> [*****] – 3,000

[*****]

> 3,000

[*****]

 

For example, if Net Sales in all indications, for a given Calendar Year, are
US$[*****], then the royalty applicable on such Net Sales of such Product for
that year shall be calculated as follows:

([*****]%*[*****] US$) + ([*****]%*[*****] US$) = US$[*****].

 

6

Press Release

 

6.1

The last sentence of Section 1.19 (Confidential Information) shall be deleted
and replaced with the following: “The terms of this Agreement, including any
amendments thereto, shall be considered Confidential Information of the Parties,
subject to Section 17.5.”

 

6.2

The second paragraph of Section 17.3 shall be deleted and replaced by the
following:

“For other press releases related to the activities concerning this Agreement
that disclose information other than set forth on Appendix 17.3 by Dermira
during the Agreement Term, Dermira shall provide Roche with a copy of any draft
press release at least [*****] prior to its intended publication for Roche's
review. Roche may provide Dermira with suggested modification to the draft press
release. Dermira shall consider Roche’s suggestions and, if such press release
relates to the First Amendment, Dermira shall not issue its press release
without Roche’s consent.”

[remainder of page intentionally blank]

 




 

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

 

--------------------------------------------------------------------------------

6

IN WITNESS WHEREOF, the Parties have entered into this First Amendment as of the
last date set forth below.

 

 

 

Date:    2/26/2019                    

Dermira, Inc.

 

 

/s/ Christine Ring

Chrisine Ring

SVP, Legal

 

 

 

Date:    2/28/2019                    

F. Hoffmann-La Roche Ltd

 

 

 

 

 


/s/ Vikas, Kabra

Vikas, Kabra

Head of Transaction Excellence

 

 


/s/ Dr. Christof Burri

Dr. Christof Burri

Legal Counsel

Date:    2/27/2019                    

Genentech, Inc.

 

 

      /s/ Edward Harrington

 

 

 

 

 

 

List of Appendices:

 

Appendix 1:Roles & Responsibilities Matrix

Appendix 2:  Existing Drug Substance Inventory

 

 

 

 

[*****] Certain identified information has been excluded from the exhibit
because it is both (i) not material and (ii) would be competitively harmful if
publicly disclosed. Redacted information is indicated by brackets.

 